Title: To James Madison from Noah Zane, 7 May 1803 (Abstract)
From: Zane, Noah
To: Madison, James


7 May 1803, Lancaster. Has seen the law passed at the last congressional session authorizing the establishment of a land office at Zanesville for the sale of public land and has been encouraged by his friend Thomas Worthington to apply for the position of register there. If appointed, will endeavor to discharge his duties to the interest of the U.S. and the satisfaction of the public.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Zane”). 1 p. Center portion of RC torn. Docketed by Jefferson.



   
   Section 6 of the 3 Mar. 1803 “Act to revive and continue in force, an act in addition to an act intituled ‘An act in addition to an act regulating the grants of land appropriated for Military Services and for the Society of the United Brethren for propagating the Gospel among the Heathen,’ and for other purposes” provided for the establishment of a land office at Zanesville, Ohio, for the sale of lands within and east of the eleventh range of the military tract and all lands north of the Ohio Company purchase west of the first seven ranges and east of the Chillicothe district (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:236, 237).



   
   Noah Zane laid out the town of Lancaster, Ohio, and began selling lots in 1799, acting as attorney for Ebenezer Zane. The position Zane requested went instead to Marietta newspaper editor Wyllys Silliman in 1804 (Ohio Archæological and Historical Quarterly, 13 [1904]: 328; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:466; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:80, 81 n.).


